— Order, Supreme Court, New York County, entered October 6, 1972, unanimously affirmed, with costs and disbursements to abide the event. The interim order of this court, entered on the agreement of the parties, is to remain in effect pending the trial, to which the parties are directed to proceed without delay, both having stated their willingness and ability so to do at the time of argument. This disposition is without prejudice to a further application at Special Term should either party unduly delay an early trial. Concur — Stevens, P. J., Markewich, Kupferman, Tilzer and Capozzoli, JJ.